Citation Nr: 0007879	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-11 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for small airway disease 
with restrictive component and history of bronchitis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to July 
1945, and from May 1947 to August 1947.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  That decision also denied 
increased ratings for the veteran's service-connected 
hemorrhoidectomy and sinusitis.  The veteran did not appeal 
those determinations.

The Board also notes that a VA Form 21-6789 Deferred Rating 
Decision contains a statement from the veteran's 
representative which informed the RO that the veteran did not 
want a personal hearing.


FINDING OF FACT

The veteran's service-connected small airway disease with 
restrictive component and history of bronchitis is manifested 
by pre-bronchodilator FEV-1 of 71 percent of predicted, by 
post-bronchodilator FEV-1 of 60 percent of predicted, by FEV-
1/FVC of 69 percent of predicted, and by DLCO (SB) of 73 
percent of predicted.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
small airway disease with restrictive component and history 
of bronchitis, currently rated as 30 percent disabling, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, Diagnostic Code 6600 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the veteran's increased rating 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board notes the veteran was service-connected only for 
bronchitis until an August 1990 RO decision, which added 
small airway disease, restrictive lung disease, and 
respiratory alkalosis, pursuant to a July 1990 VA pulmonary 
examination and pulmonary function test, although no medical 
opinion at that time, or since then, related those diseases 
with either the veteran's active duty service or as due to 
his service-connected bronchitis.  Current medical evidence 
indicates the veteran has now been diagnosed with chronic 
bronchitis, chronic obstructive pulmonary disease (COPD), 
emphysema, and bronchial asthma, again with no medical 
opinion relating the latter diseases with either the 
veteran's active duty service or as due to his service-
connected bronchitis.

He has also been diagnosed with chronic allergic rhinitis, 
but a November 1997 VA examination report indicates the 
physician rendered an unequivocal opinion that this disease 
was not related to the veteran's active duty service.  Hence, 
to date, only chronic bronchitis has been medically related 
to the veteran's active duty service.  To the veteran's 
benefit, however, by regulatory amendment effective October 
7, 1996, substantive changes were made to the schedular 
criteria for rating respiratory disorders, as set forth in 
38 C.F.R. § 4.97.  See 61 Fed. Reg. 46727 (1996).  As the 
veteran filed his claim for increase in October 1997, only 
the revised criteria are used to rate his pulmonary 
disability.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  Under the revised criteria chronic bronchitis is 
rated in accordance with the findings of a pulmonary function 
test (PFT), which renders numerical findings based upon the 
functioning of the veteran's lungs, regardless of whether 
those findings are the result of one, or all, of the 
veteran's various pulmonary disabilities, whether service-
connected or not.  As the evidence shows the veteran formerly 
smoked cigarettes, any pulmonary disability effects caused by 
that act are also included in the numerical findings, even 
though by current law a veteran's disability or death is not 
considered to have resulted from disease contracted in the 
line of duty in the active military, naval, or air service on 
the basis that it resulted from disease attributable to the 
use of tobacco products by the veteran during his active duty 
service.  See 38 U.S.C.A. § 1103.  Accordingly, the veteran 
is in the unique position of having his service-connected 
chronic bronchitis rated by the effect upon his pulmonary 
function of all his pulmonary disorders, even those that are 
not service-connected.

Disabilities of the trachea and bronchi are rated in 
accordance with 38 C.F.R. § 4.97, Diagnostic Codes (DC) 6600-
6604.  38 C.F.R. § 4.96, which, in part, provides regulations 
for rating coexisting respiratory conditions, indicates that 
ratings under diagnostic codes 6600 through 6604 will not be 
combined with each other.

The Board notes that the RO, in the June 1998 statement of 
the case, rated the veteran's pulmonary disabilities under DC 
6604, which rates COPD.  As the veteran's original service-
connected disability, as noted above, was chronic bronchitis, 
and as the requirements for a 60 percent rating under either 
DC 6600, which rates chronic bronchitis, or DC 6604 are 
identical in every respect, the Board has chosen to rate the 
veteran's disabilities under DC 6600.  As noted below, other 
codes will be considered also.  The Board's selection of a 
diagnostic code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with the law," if relevant data is examined and a 
reasonable basis exists for its selection.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 413-14 (1995); Butts v. Brown, 5 Vet. 
App. 532, 539 (1993).

Under DC 6600, DC 6603 (which rates pulmonary emphysema), and 
DC 6604, which rates COPD, a 30 percent rating requires that 
the results of a PFT must show FEV-1 (forced expiratory 
volume in one second) results of 56-70 percent of predicted, 
or FEV-1/FVC (forced vital capacity) of 56-70 percent of 
predicted, or DLCO (SB) (diffusion capacity of carbon 
monoxide, single breath) of 56-65 percent of predicted.  For 
the next highest rating, 60 percent, the results of a PFT 
must show FEV-1 results of 40-55 percent of predicted, or 
FEV-1.FVC of 40-55 percent of predicted, or DLCO (SB) of 40-
55 percent of predicted, or maximum oxygen consumption of 15-
20 milliliters/kilogram/minute (with cardiorespiratory 
limit).

The most current medical evidence and PFT results of record, 
see Francisco, supra, is a November 1997 VA examination 
report.  That respiratory examination report indicates that 
pre-bronchodilator FEV-1 was 71 percent of predicted, and 
that post-bronchodilator FEV-1 was 60 percent of predicted.  
FEV-1/FVC was 69 percent of predicted.  DLCO (SB) was 73 
percent of predicted.  Accordingly, under either DC 6600, DC 
6603, or DC 6604, the preponderance of the evidence is 
against an increased rating for the veteran's service-
connected small airway disease with restrictive component and 
history of bronchitis.

The Board notes the results of a March 1997 PFT also do not 
meet the criteria for a 60 percent rating under any 
applicable code.

Even if the symptoms of the veteran's bronchial asthma were 
considered under DC 6602, which rates that disability, the 
Board notes the medical evidence does not indicate the PFT 
requirements (FEV-1 of 40-55 percent of predicted, or FEV-
1/FVC of 40-55 percent of predicted) for a 60 percent rating 
are shown, or that at least monthly visits to a physician for 
required care of exacerbations of bronchial asthma are shown, 
or that intermittent courses of systemic (oral or parenteral) 
corticosteroids are prescribed.  Thus, even under that code 
the medical evidence does not reveal the requirements for a 
60 percent rating are met.

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's service-connected small 
airway disease with restrictive component and history of 
bronchitis.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also notes the veteran's and his representative's 
requests for a new PFT.  They have, however, provided no 
basis for that request as they have produced no medical 
evidence indicating the test results were flawed or in error, 
or that any other reason, other than dissatisfaction with the 
knowledge that the current evidence does not warrant an 
increased rating, dictates a new test.  The Board also notes 
neither the veteran nor his representative have asserted an 
actual increase in severity of the veteran's chronic 
bronchitis since the November 1997 examination.  38 C.F.R. 
§ 3.327(a) provides that reexaminations, including periods of 
hospital observation, will be requested whenever VA 
determines there is a need to verify either the continued 
existence or the current severity of a disability.  However, 
in the absence of assertions or evidence that the disability 
has undergone an increase in severity since the time of the 
last examination, the passage of time since an otherwise 
adequate examination would no necessitate a new examination.  
See VAOPGCPREC 11-95; 60 Fed. Reg. 43, 186 (1995); Voerth v. 
West, No. 95-904, slip op. at 4 (U.S. Vet. App. Oct. 15, 
1999).  The same is true with allegations of periods of 
exacerbations, or active and inactive periods of a disease.  
See 38 C.F.R. § 4.1; Id


ORDER

An increased rating for small airway disease with restrictive 
component and history of bronchitis, currently rated as 30 
percent disabling, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

